Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4400 Filed 03/05/21 Page 1 of 32




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  EQMD, INC.,                                     Case No. 19-13698

        Plaintiff,                                Stephanie Dawkins Davis
  v.                                              United States District Judge

  FARM BUREAU GENERAL                             R. Steven Whalen
  INSURANCE COMPANY OF                            United States Magistrate Judge
  MICHIGAN, FARM BUREAU
  MUTUAL INSURANCE COMPANY
  OF MICHIGAN, LIBERTY
  MUTUAL FIRE INSURANCE
  COMPANY, LIBERTY MUTUAL
  INSURANCE CORPORATION,
  SAFECO INSURANCE COMPANY
  OF ILLINOIS, STATE FARM
  MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

       Defendants.
  _______________________________/

       OPINION AND ORDER GRANTING DEFENDANTS’ MOTIONS
         TO DISMISS (ECF NOS. 22, 25, 26), DENYING PLAINTIFF’S
       MOTION FOR LEAVE TO FILE SUPPLEMENTAL COMPLAINT
       (ECF No. 57), AND GRANTING STATE FARM’S MOTION FOR
       LEAVE TO FILE SUPPLEMENTAL AUTHORITY (ECF NO. 66)

 I.     INTRODUCTION

        This is a civil dispute brought under the federal Racketeer Influenced and

 Corrupt Organizations Act, 18 U.S.C. § 1962 (“RICO”) and 42 U.S.C. § 1985(3),

 and others, with additional state law claims for abuse of process and civil

 conspiracy. (ECF No. 1). Plaintiff EQMD, Inc. (“EQMD”), a pharmacy
                                           1
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4401 Filed 03/05/21 Page 2 of 32




 management/software company, contends that its services entitle it to personal

 protection insurance benefits under Michigan’s No-Fault Act, Mich. Comp. Laws

 § 500.3157, and that Defendants, several insurance companies, have conspired to

 rob EQMD of these benefits by falsely claiming in filings in Michigan state courts

 that EQMD has been operating as an unlicensed pharmacy, thereby rendering it

 ineligible to recover benefits under the Act. (ECF No. 1, PageID.5–7).

       Before the court are three motions to dismiss filed respectively by State

 Farm Mutual Automobile Insurance Company (“State Farm”) (ECF No. 22); Farm

 Bureau General Insurance Company of Michigan and Farm Bureau Mutual

 Insurance Company of Michigan (“Farm Bureau”) (ECF No. 25); and Liberty

 Mutual Fire Insurance Company, Liberty Mutual General Insurance Company,

 Liberty Mutual Insurance Corporation, and Safeco Insurance Company of Illinois

 (“Liberty Mutual”) (ECF No. 26); and EQMD’s motion to supplement the

 complaint (ECF No. 57). EQMD filed responses to Defendants’ motions to

 dismiss (ECF Nos. 35, 36, 42). State Farm (ECF No. 52), Farm Bureau (ECF No.

 51), and Liberty Mutual (ECF No. 53) filed their respective replies. And State

 Farm (ECF No. 64) and Farm Bureau (ECF No. 65) filed responses to EQMD’s

 motion to supplement. EQMD declined to file a reply. The court held a hearing

 on the motions on August 26, 2020 and took them under advisement. On

 December 15, 2020, State Farm also filed Motion for Leave to Submit


                                          2
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4402 Filed 03/05/21 Page 3 of 32




 Supplemental Authority, attaching the case Harbi v. State Farm Mutual Auto. Ins.

 Co., No. 352139, 2020 WL 7302375 (Mich. Ct. App. Dec. 10, 2020). Liberty

 Mutual (ECF No. 67) and Farm Bureau (ECF No. 68) joined in support of the

 motion. EQMD responded (ECF No. 69), and State Farm replied (ECF No. 70).

       For the reasons set forth below, the court GRANTS Defendants’ motions to

 dismiss (ECF Nos. 22, 25, 26), DENIES EQMD’s motion to supplement the

 complaint (ECF No. 57), and GRANTS State Farm’s motion for leave to file

 supplemental authority (ECF No. 68).

 II.   FACTUAL BACKGROUND

       EQMD is a pharmacy management/software company. (ECF No. 1,

 PageID.5). The company “works with dispensing practitioners in multiple states

 (including Michigan) to enable them to more easily manage their orders of

 medications from properly licensed pharmacies/manufacturers and/or wholesale

 distributors through the use of EQMD’s proprietary software program.” (Id.)

 Once these physician groups “lawfully prescribe, order, receive and dispense

 medications,” EQMD handles the billing and collection for those drugs. (Id. at

 PageID.6). EQMD underscores that it does not provide medications. (Id.)

        According to EQMD, in various No-Fault cases in which claimants

 submitted bills to Defendant insurers, Defendants filed motions for summary

 disposition, and in one case a motion in limine, to dismiss EQMD’s bills, without


                                          3
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4403 Filed 03/05/21 Page 4 of 32




 notice to EQMD. (Id. at PageID.25–26). As a result, EQMD alleges that its

 claims have been extinguished without its knowledge, and, even when it has

 realized that Defendants have filed motions, it has been prohibited from defending

 itself at oral argument because the claims have already been dismissed. (Id.)

       Furthermore, EQMD argues that Defendants have falsely claimed in their

 motions that EQMD has been operating as an unlicensed pharmacy, thereby

 rendering it ineligible to recover benefits under the Act. (ECF No. 1, PageID.5–7).

 In particular, EQMD asserts that Defendants made these false claims after an

 investigation by the Michigan Department of Licensing and Regulatory Affairs

 (“LARA”). On April 24, 2018, Farm Bureau filed a complaint with LARA

 alleging that EQMD was acting as an “unlawful pharmacy service” from 2015 to

 2018. (ECF No. 1-1, PageID.42). After an investigation, LARA found on

 February 21, 2019 that “a violation of the Public Health Code could not be

 established.” (ECF No. 1-3, PageID.158). EQMD argues that Defendants

 continued to represent in state court that EQMD was unlawfully rendering

 pharmacy services under Michigan’s Public Health Code—even after LARA

 issued its determination declaring otherwise. (ECF No. 1, PageID.8).

       It is because of these alleged misrepresentations that EQMD brings the

 instant federal lawsuit. (Id. at PageID.4). It filed its complaint on December 16,

 2019. The complaint alleges seven Counts: RICO Violation, 18 U.S.C. § 1961, et


                                          4
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4404 Filed 03/05/21 Page 5 of 32




 seq. (Count I); Conspiracy to Interfere with Civil Rights, 42 U.S.C. § 1985(3)

 (Count II); Declaratory Judgment, 28 U.S.C. § 2201 (Count III); Injunction, Fed.

 R. Civ. P. 65 (Count IV); Fraud Upon the Court (Count V); Abuse of Process

 (Count VI); and Civil Conspiracy, Mich. Comp. Laws § 750.157a (Count VII).

 Defendants seek dismissal of all these claims.

 III.   MOTION TO FILE SUPPLEMENTAL AUTHORITY

        As a preliminary matter, the court will address State Farm’s Motion for

 Leave to Submit Supplemental Authority (ECF No. 66) because it has some effect

 on the analysis of this case. It provides a recent Michigan Court of Appeals case

 involving EQMD and itself: Harbi v. State Farm Mutual Auto. Ins. Co., No.

 352139, 2020 WL 7302375 (Mich. Ct. App. Dec. 10, 2020). In response, EQMD

 opposes the motion because (1) the opinion is unpublished and, therefore, not

 binding; (2) if the court considers outside matters, a motion to dismiss must be

 construed as a motion for summary judgment; and (3) the court of appeals and the

 trial court erred by not completely considering relevant testimony in violation of

 Michigan Rule of Evidence 106. (ECF No. 69). EQMD also notes that the

 opinion’s persuasive authority is further diminished because it intends to appeal

 that decision, claiming that it “has a fair chance of overturning the Court of

 Appeals in the Michigan Supreme Court.” (Id. at PageID.4158, 4169).

 Nevertheless, the court finds consideration of the opinion appropriate.


                                           5
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4405 Filed 03/05/21 Page 6 of 32




       First, while the court agrees with EQMD that Harbi is not binding, this court

 may still consider the opinion because it may offer persuasive value. See Marku v.

 Ashcroft, 380 F.3d 982, 988 (6th Cir. 2004) (“[C]ases from outside the circuit are

 not binding on us, but they do have some persuasive value.”). Second, while a

 court cannot, as a general rule, consider matters outside the four corners of the

 complaint when ruling on a motion to dismiss under Rule 12(b)(6), Clark v. Walt

 Disney Co., 642 F. Supp. 2d 775, 781 (S.D. Ohio 2009), exceptions to this rule

 exist. For example, under Rule 10(c), copies of written instruments attached as

 exhibits to a pleading are a part of that pleading for all purposes; therefore, the

 court may consider any documents that the plaintiff has attached to the complaint.

 The court may also consider documents that a defendant attaches to a motion to

 dismiss if the documents are referred to in the complaint and are central to the

 plaintiff’s claims. Weiner v. Klais & Co., Inc., 108 F.3d 86, 89 (6th Cir. 1997).

 And, of particular relevance here, the court may consider public records and

 matters of which a court may take judicial notice. See Jackson v. City of

 Columbus, 194 F.3d 737, 745 (6th Cir.1999), abrogated on other grounds,

 Swierkiewicz v. Sorema, 534 U.S. 506 (2002). Thus, the court may take judicial

 notice of Harbi, a public record, without transforming Defendants’ motions to

 dismiss into ones for summary judgment.




                                            6
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4406 Filed 03/05/21 Page 7 of 32




       Third, the court fails to see how a possible violation of MRE 106 precludes

 it from considering Harbi; at best, any such faults may affect the opinion’s

 persuasive value. And finally, while EQMD suggested it was going to appeal

 Harbi, the court has found no indication of any successful appeal to the Michigan

 Supreme Court. See Appellate Docket Sheet, Harbi v. State Farm Mutual Auto.

 Ins. Co., No. 352139, 2020 WL 7302375 (Mich. Ct. App. Dec. 10, 2020),

 https://courts.michigan.gov/opinions_orders/case_search/Pages/default.aspx?Searc

 hType=1&CaseNumber=352139&CourtType_CaseNumber=2. Rather, EQMD

 has only filed a motion for reconsideration, which was denied. (Id.) And,

 according to its response, EQMD had until December 31, 2020 to appeal (ECF No.

 69, PageID.4158); since that time has passed, it appears no appeal will be

 forthcoming. As a result, the motion is GRANTED.

 IV.   MOTIONS TO DISMISS (ECF NOS. 22, 25, 26)

       A.     Legal Standard

       Defendants bring their motions to dismiss under Federal Rule of Civil

 Procedure 12(b)(1) for lack of subject matter jurisdiction and 12(b)(6) for failure to

 state a claim upon which relief can be granted.

       A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction

 “can challenge the sufficiency of the pleading itself (facial attack) or the factual

 existence of subject matter jurisdiction (factual attack).” Cartwright v. Garner,


                                            7
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4407 Filed 03/05/21 Page 8 of 32




 751 F.3d 752, 759 (6th Cir. 2014) (citing United States v. Ritchie, 15 F.3d 592, 598

 (6th Cir. 1994)). “A facial attack is a challenge to the sufficiency of the pleading

 itself. On such a motion, the court must take the material allegations of the petition

 as true and construed in the light most favorable to the nonmoving party.”

 McQueary v. Colvin, No. 3:15-CV-00068-CHL, 2017 WL 63034, at *3 (W.D. Ky.

 Jan. 5, 2017) (quoting Ritchie, 15 F.3d at 598); see also Cartwright, 751 F.3d at

 759 (“A facial attack goes to the question of whether the plaintiff has alleged a

 basis for subject matter jurisdiction, and the Court takes the allegations of the

 complaint as true for purposes of the Rule 12(b)(1) analysis”). “A factual attack,

 on the other hand, is not a challenge to the sufficiency of the pleading’s

 allegations, but a challenge to the factual existence of subject matter jurisdiction.”

 McQueary, 2017 WL 63034, at *3 (quoting Ritchie, 15 F.3d at 598). Here,

 Defendants make a facial attack. Thus, the court takes all well-pleaded facts in

 plaintiff’s complaint as true.

       To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must first

 comply with Rule 8(a)(2), which requires “ ‘a short and plain statement of the

 claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant

 fair notice of what the . . . claim is and the grounds upon which it rests.’ ” Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007) (quoting Conley v. Gibson,

 355 U.S. 41, 47 (1957)). A plaintiff is also obliged “to provide the grounds of his


                                            8
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4408 Filed 03/05/21 Page 9 of 32




 entitlement to relief,” which “requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action will not do.” Ass’n of

 Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

 (quoting Twombly, 550 U.S. at 555 (citations and internal quotation marks

 omitted)).

       In Iqbal, the Supreme Court explained that a civil complaint only survives a

 motion to dismiss if it “contain[s] sufficient factual matter, accepted as true, to

 state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

 677 (2009). “A claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. at 678. And, while a complaint need not

 contain “detailed” factual allegations, its “[f]actual allegations must be enough to

 raise a right to relief above the speculative level on the assumption that all the

 allegations in the complaint are true.” Id. (quoting Twombly, 550 U.S. at 555

 (citation and internal quotation marks omitted)); see also League of United Latin

 Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (noting that the factual

 allegations in a complaint need not be detailed but they “must do more than create

 speculation or suspicion of a legally cognizable cause of action; they must show

 entitlement to relief”).




                                            9
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4409 Filed 03/05/21 Page 10 of 32




       B.     Noerr-Pennington Immunity – Counts I and II

       Defendants argue that all of EQMD’s claims should be dismissed because

 they are barred by Noerr-Pennington immunity. (See ECF No. 22, PageID.788–

 90; ECF No. 25, PageID.837–38; ECF No. 26, PageID.862). For the reasons

 provided below, the court concludes that the Noerr-Pennington doctrine bars

 EQMD’s RICO (Count I) and Section 1985(3) (Count II) claims.

       The Petition Clause of the First Amendment to the U.S. Constitution

 provides that private actors have the right to petition the government for action.

 U.S. Const. amend. I (“Congress shall make no law . . . abridging . . . the right of

 the people . . . to petition the Government for a redress of grievances.”). The

 Noerr-Pennington doctrine protects individuals from liability in their efforts to

 pursue their First Amendment free petition rights. Opdyke Inv. Co. v. City of

 Detroit, 883 F.2d 1265, 1273 (6th Cir. 1989). The Supreme Court first recognized

 this principal in the antitrust context in Eastern R.R. Presidents Conf. v. Noerr

 Motor Freight, Inc., 365 U.S. 127 (1961) (“Noerr ”), and United Mine Workers v.

 Pennington, 381 U.S. 657 (1965) (“Pennington ”), and further developed it in City

 of Columbia v. Omni Outdoor Advert., Inc., 499 U.S. 365 (1991). “The essence of

 the doctrine . . . is that ‘parties who petition the government for governmental

 action favorable to them cannot be prosecuted under the antitrust laws even though

 their petitions are motivated by anticompetitive intent.’ ” Campbell v. PMI Food


                                           10
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4410 Filed 03/05/21 Page 11 of 32




 Equipment Grp., Inc., 509 F.3d 776, 790 (6th Cir. 2007) (internal citations omitted)

 (quoting Video Int’l Prod., Inc. v. Warner-Amex Cable Commc’n, Inc., 858 F.2d

 1075, 1082 (5th Cir. 1988)). For example, the Noerr-Pennington doctrine has been

 extended to protect citizens who file a lawsuit. Eaton v. Newport Bd. of Educ., 975

 F.2d 292, 299 (6th Cir. 1992) (“The Noerr-Pennington doctrine applies to judicial

 proceedings.”); California Motor Transport Co. v. Trucking Unlimited, 404 U.S.

 508, 510–11 (1972) (extending Noerr-Pennington to the use of “the channels and

 procedures of state and federal agencies and courts” because “[t]he right of access

 to the courts is . . . but one aspect of the right of petition”).

        Noerr-Pennington immunity has also been extended by the courts to areas of

 law outside of antitrust. EQMD seems to acknowledge that Noerr-Pennington

 immunity may apply, but argues that it has satisfied two exceptions to such

 immunity. 1 Regardless of whether EQMD has conceded the point, application of


        1
           The court acknowledges that EQMD at least alludes to the argument that Noerr-
 Pennington does not apply. But its articulation of its position is somewhat muddled in that it
 appears to be arguing for a fraud exception instead. (ECF No. 42, PageID.1375–79).
 Regardless, to the extent EQMD argues that Noerr-Pennington immunity should not be applied
 outside of the antitrust context, (ECF No. 42, PageID.1377–78), this argument fails. First,
 undeveloped arguments are deemed forfeited. See United States v. Fowler, 819 F.3d 298, 309
 (6th Cir. 2016) (“Issues adverted to in a perfunctory manner, unaccompanied by some effort at
 developed argumentation, are deemed waived.”). Second, as to the merits, the Supreme Court
 itself has invoked Noerr-Pennington principles outside of antitrust. See NAACP v. Claiborne
 Hardware Co., 458 U.S. 886, 912–14 (1982) (noting the right to petition recognized in Noerr in
 holding that the plaintiff’s boycott of white merchants was protected by the First Amendment);
 see also Bill Johnson’s Restaurants, Inc. v. NLRB, 461 U.S. 731, 741-44 (1983) (noting that in
 California Motor Transport, the Court had recognized “the right of access to the courts” as an
 aspect of the right to petition in antitrust cases and applying those values to the NLRA); BE & K
 Const. Co. v. NLRB, 536 U.S. 516 (2002) (applying the sham litigation standard developed in
                                                11
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4411 Filed 03/05/21 Page 12 of 32




 Noerr-Pennington finds support in the caselaw. Although the Sixth Circuit has not

 addressed whether the Noerr-Pennington doctrine bars RICO and Section 1985(3)

 claims, other federal courts have. See Campbell, 509 F.3d at 790 (“Although the

 Noerr-Pennington doctrine was initially recognized in the antitrust field, the

 federal courts have by analogy applied it to claims brought under both state and

 federal laws, including common law claims of tortious interference.”). For




 Pro. Real Estate Invs., an antitrust case, to the NLRA). Multiple lower courts have done the
 same, as discussed in this section.

          It is true that some courts have questioned the direct of application of Noerr-Pennington
 outside of antitrust. For example, the Tenth Circuit applies the immunity developed in Noerr
 and Pennington “beyond antitrust situations,” but “refer[s] to it as Petition Clause immunity,
 reserving the name, Noerr-Pennington, for antitrust cases.” CSMN Invs., LLC v. Cordillera
 Metro. Dist., 956 F.3d 1276, 1283 (10th Cir. 2020); see also DIRECTV, Inc. v. Cavanaugh, 321
 F. Supp. 825, 840-41 (E.D. Mich. 2003) (recognizing “the incongruity of applying the Noerr-
 Pennington doctrine out of the antitrust context” and concluding that “the clearest, if not most
 legally accurate manner to examine DIRECTV’s claim of immunity is under the Petition Clause
 of the First Amendment”) (citing Cardtoons, L.C. v. Major League Baseball Players Ass’n, 208
 F.3d 885 (10th Cir. 2000)); Audi AG and Volkswagon of Am., Inc. v. D’Amato, 341 F. Supp. 2d
 734, 758 (E.D. Mich. 2004) (“Initially, courts were careful in referring to the Noerr-Pennington
 doctrine only by analogy when discussing the First Amendment right to petition.” (quoting Eaton
 v. Newport Bd. of Educ., 975 F.2d 292 (6th Cir. 1992)). According to these courts, Noerr-
 Pennington was based on both the Sherman Act and the First Amendment right to petition; of
 course, when applying immunity beyond antitrust and Sherman Act, it must be based on the right
 to petition. See Cardtoons, 208 F.3d at 889, reversed on other grounds by Csmn Invs., 956 F.3d
 1276. For the Tenth Circuit, “[t]his distinction is not completely academic.” Id. at 890. In
 Cardtoons, for example, relying on the right to petition, rather than Noerr-Pennington, the court
 held that the plaintiff’s prelitigation threats of suit to the defendant were not immunized because
 “there is no petition addressed to the government.” Id. at 893; cf. Sosa, 437 F.3d at 937-38
 (“[W]e regard the Cardtoons decision as an outlier, inconsistent with the weight of authority
 relevant to the First Amendment status of presuit litigation-related conduct.”). Nevertheless, that
 case addressed the narrow issue of whether immunity applied to prelitigation actions. The court
 finds no reason, nor has EQMD provided one, to find that Defendants are not immune from suit
 regardless of whether the court calls it Petition Clause immunity or Noerr-Pennington; here,
 Defendants were directly petitioning the courts.

                                                 12
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4412 Filed 03/05/21 Page 13 of 32




 example, the Second, Seventh, and Ninth Circuits have all previously addressed

 whether Noerr-Pennington immunity applies to RICO claims and have universally

 held that it does. See, e.g., Int’l Brotherhood. of Teamsters, Local 734 Health &

 Welfare Tr. Fund v. Philip Morris Inc., 196 F.3d 818, 826 (7th Cir. 1999)

 (“Although the Noerr-Pennington doctrine originated in antitrust law, its rationale

 is equally applicable to RICO suits.”); Sosa v. DirectTV, Inc., 437 F.3d 923, 933

 (9th Cir. 2006) (“[Plaintiff’s] RICO suit poses a burden on [Defendant’s]

 communication of the demand letters almost identical to that posed by the Sherman

 Act claims on the petitioning conduct at issue in Noerr and its progeny.”); Mir v.

 Greines, Martin, Stein & Richland, 676 F. App’x. 699, 701 (9th Cir. 2017)

 (applying the Noerr-Pennington doctrine to RICO claim); Bath Petroleum Storage,

 Inc. v. Market Hub Partners, L.P., 229 F.3d 1135 (table) (2d Cir. 2000) (same).

 Based on the preceding persuasive authority, the court finds that Noerr-Pennington

 immunity applies to EQMD’s RICO claims.

       As to Section 1985(3), the Seventh Circuit and the Eastern District of

 Pennsylvania have applied the Noerr-Pennington doctrine to such claims. See

 Stevens v. Tillman, 855 F.2d 394, 404–05 (7th Cir.1988) (noting applicability of

 Noerr-Pennington as defense to plaintiff’s Section 1985(3) claim, but finding for

 defendants on other grounds); Barnes Found. v. Twp. of Lower Merion, 927 F.

 Supp. 874, 876 (E.D. Pa. 1996) (dismissing Section 1983 and 1985(3) claims under


                                          13
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4413 Filed 03/05/21 Page 14 of 32




 Noerr-Pennington doctrine). This court, in an unpublished decision in Rondigo,

 LLC v. Twp. of Richmond, Mich., No. 08-cv-10432, 2012 WL 1021726, at *4 (E.D.

 Mich. Mar. 27, 2012), declined to extend the Noerr-Pennington doctrine to a

 Section 1985(3) claim because, in part, it “was unable to find precedent extending

 Noerr-Pennington immunity to claims arising under 42 U.S.C. § 1985(3).” But

 this case is not binding on this court because “ ‘[a] decision of a federal district

 court judge is not binding precedent in either a different judicial district, the same

 judicial district, or even upon the same judge in a different case.’ ” Camreta v.

 Greene, 563 U.S. 692, 709 n.7 (quoting 18 J. Moore et al., Moore’s Federal

 Practice § 134.02[1] [d], p. 134–26 (3d ed. 2011)). Besides, unlike in Rondigo,

 this court has found examples of Noerr-Pennington immunity being applied to

 Section 1985(3) claims, as noted above. Moreover, both this court and the Sixth

 Circuit have applied Noerr-Pennington immunity to similar claims brought under

 Section 1983. See Knology, Inc. v. Insight Commc’ns.. Co., L.P., 393 F.3d 656,

 658 (6th Cir. 2004) (The Noerr-Pennington doctrine “immunizes parties from

 liability under antitrust laws or § 1983 for actions taken when petitioning

 authorities to take official action”); Conlara, Inc. v. Runkel, 722 F. Supp. 1442,

 1465–66 (E.D. Mich. 1985) (finding that courts have held that the Noerr-

 Pennington doctrine shields defendants from Section 1983 claims). For these




                                            14
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4414 Filed 03/05/21 Page 15 of 32




 reasons, the Noerr-Pennington doctrine also applies to EQMD’s Section 1985(3)

 claims.

              1.     Sham Exception

       Determining that Noerr-Pennington immunity applies does not end the

 inquiry—next, the court must decide whether the sham exception applies. EQMD

 first argues that the sham exception applies because “Defendants used legal

 process regardless of the merits of the case with a purpose of intent to deprive

 EQMD of meaningful access to the agencies and courts.” (ECF No. 42,

 PageID.1372). “[T]he sham exception is a ‘narrow one.’” Westmac, Inc. v. Smith,

 797 F.2d 313, 318 (6th Cir. 1986). It “encompasses situations in which persons

 use the governmental process—as opposed to the outcome of that process—as an

 anticompetitive weapon.” Omni, 499 U.S. at 380. “A ‘sham’ situation involves a

 defendant whose activities are ‘not genuinely aimed at procuring favorable

 government action at all,’ ” as opposed to “one ‘who “genuinely seeks to achieve

 his governmental result, but does so through improper means.” ’ ” Id. (first

 quoting Allied Tube & Conduit Corp. v. Indian Head, Inc., 486 U.S. 492, 500 n.4

 (1988); then quoting id. at 508 n.10). An example of conduct amounting to a sham

 is “filing . . . frivolous objections to the license application of a competitor, with no

 expectation of achieving denial of the license but simply in order to impose

 expense and delay.” Id. The sham exception thus turns on whether a Noerr-


                                            15
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4415 Filed 03/05/21 Page 16 of 32




 Pennington defendant engaged in objectively baseless activity in order to vex and

 harass the opposing party. Rondigo, 2012 WL 1021726, at *2.

       The Supreme Court has articulated a two-part test for determining when the

 sham exception applies:

             First, the lawsuit must be objectively baseless in the
             sense that no reasonable litigant could realistically expect
             success on the merits. If an objective litigant could
             conclude that the suit is reasonably calculated to elicit a
             favorable outcome, the suit is immunized under Noerr,
             and an antitrust claim premised on the sham exception
             must fail. Only if challenged litigation is objectively
             meritless may a court examine the litigant’s subjective
             motivation. Under this second part of our definition of
             sham, the court should focus on whether the baseless
             lawsuit conceals an attempt to interfere directly with the
             business relationships of a competitor, through the use of
             the governmental process—as opposed to the outcome of
             that process—as an anticompetitive weapon. This two-
             tiered process requires the plaintiff to disprove the
             challenged lawsuit’s legal viability before the court will
             entertain evidence of the suit’s economic viability.

 Prof. Real Estate Investors, 508 U.S. at 60–61 (quotations and footnote omitted)

 (emphasis removed).

       Notwithstanding EQMD’s arguments to the contrary (ECF No. 42,

 PageID.1371–73), the sham exception does not apply to the present case. As a

 preliminary matter, EQMD never raised the sham exception in its complaint.

 “Courts in the Sixth Circuit have routinely dismissed claims under the Noerr-

 Pennington doctrine for failure to adequately plead the sham litigation exception.”


                                          16
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4416 Filed 03/05/21 Page 17 of 32




 Ashley Furniture Indus., Inc. v. Am. Signature, Inc., No. 2:11-cv-427, 2015 WL

 12999664, at *4 (S.D. Ohio Mar. 12, 2015) (collecting cases). 2 Moreover,

 although EQMD acknowledges the Supreme Court’s decision in Columbia

 Pictures (ECF No. 42, PageID.1374), it makes no attempt to apply the two-part test

 articulated in that case. See United States v. Fowler, 819 F.3d 298, 309 (6th Cir.

 2016) (“Issues adverted to in a perfunctory manner, unaccompanied by some effort

 at developed argumentation, are deemed waived.”). Besides, had EQMD done so,

 it would have revealed that the sham exception does not apply because

 Defendants’ prior lawsuits are not “objectively baseless.” Indeed, EQMD negates

 such a showing by acknowledging that Defendants’ motions have enjoyed repeated

 success in state court. (ECF No. 1, PageID.7). The very premise of EQMD’s

 complaint is that it has been wronged due to this repeated success. (See generally

 ECF No. 1). For these reasons, the sham exception does not apply.

                2.     Fraud Exception




        2
           Because the Noerr-Pennington doctrine is designed to protect First Amendment rights,
 and because an improper application of the sham exception could chill the exercise of such
 rights, a plaintiff alleging that conduct otherwise covered by the Noerr-Pennington doctrine falls
 within the sham exception must comply with Rule 9(b) by pleading with particularity “the ‘who,
 what, where, when and how’ of the misconduct,” as well as plead “allegations regarding the
 specific activities which bring the defendant’s conduct into one of the Noerr-Pennington
 exceptions.” GMA Cover Corp. v. Saab Barracuda LLC, No. 4:10-CV-12060, 2012 WL
 642739, at *11 (E.D. Mich. Feb. 8, 2012).


                                                 17
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4417 Filed 03/05/21 Page 18 of 32




       EQMD also appears to argue that this court should recognize a fraud

 exception to Noerr-Pennington and that it applies here, although the argument is

 unclear because it is made under the section heading, “Sham exception.” (ECF

 No. 42, PageID.1374–79). EQMD argues that “[t]he outright factual and legal

 misrepresentations alleged in this case ought not be construed as legitimate

 petitioning activities that should be constitutionally protected.” However, as

 EQMD has acknowledged and the Fourth Circuit has noted, Columbia Pictures left

 unanswered the question of whether a fraud exception exists in the context of

 Noerr-Pennington immunity. See Baltimore Scrap Corp. v. David J. Joseph Co.,

 237 F.3d 394, 401 (4th Cir. 2001) (“We need not decide here . . . whether and, if

 so, to what extent Noerr permits the imposition of antitrust liability for a litigant’s

 fraud or other misrepresentations.” (quoting Columbia Pictures, 508 U.S. at 62

 n.6)). In Baltimore Scrap, the Fourth Circuit held that “[i]f a fraud exception to

 Noerr-Pennington does exist, it extends only to the type of fraud that deprives

 litigation of its legitimacy.” Id. at 401–02 (citing Cheminor Drugs v. Ethyl Corp.,

 168 F.3d 119, 123–24 (3d Cir. 1999) (“While we do not condone

 misrepresentations in a judicial setting, neither will we deprive litigants of

 immunity derived from the First Amendment’s right to petition the government if

 the alleged misrepresentations do not affect the core” of the litigant’s case.)); see

 also Liberty Lake Invs., Inc. v. Magnuson, 12 F.3d 155, 158–59 (9th Cir. 1993)


                                            18
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4418 Filed 03/05/21 Page 19 of 32




 (Columbia Pictures “does not obviate application of the Court’s two-part test for

 determining sham litigation in the absence of proof that a party’s knowing fraud

 upon, or its intentional misrepresentations to, the court deprive the litigation of its

 legitimacy.”).

       Notably, Plaintiff cites no Sixth Circuit case acknowledging a fraud

 exception. Thus, at best, Plaintiff argues for a reasonable extension of the law

 based on the dicta of cases outside of this circuit. Yet, even were the court inclined

 to entertain such an extension based on the cases Plaintiff discusses, the allegations

 contained in EQMD’s complaint would be insufficient to sustain it. As noted in

 Baltimore Scrap, to the extent that a fraud exception might exist, frauds that “do

 not infect the core” of the case remain protected by Noerr-Pennington immunity.

 EQMD has failed allege facts from which it can be plausibly found that

 Defendants’ conduct satisfies this standard.

       First, EQMD argues that “[b]ecause Defendants do not provide notice of

 these court filings to EQMD, the courts are left to rely solely upon Defendants’

 misrepresentations, and frequently enter Orders disposing of EQMD claims buying

 into Defendants’ proffered reason that ‘EQMD is not licensed.’ ” (ECF No. 42,

 PageID.1377). However, this is not true across the board. EQMD had a least one

 opportunity to argue the merits of its case at the Michigan Court of Appeals, as

 demonstrated by the unpublished opinion in Harbi v. State Farm Mutual Auto. Ins.


                                            19
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4419 Filed 03/05/21 Page 20 of 32




 Co., No. 352139, 2020 WL 7302375 (Mich. Ct. App. Dec. 10, 2020). In Harbi,

 EQMD “argue[d] that the trial court improperly granted summary disposition

 based on its finding that EQMD provided unlicensed services under the Public

 Health Code, MCL 333.17748, and that its services were rendered unlawfully and

 were, therefore, non-compensable under the no fault act, MCL 500.3157.” Id. at

 *3. The court of appeals disagreed with EQMD. And regardless of the merits of

 the decision, the mere existence of the appellate review undermines, to a degree,

 EQMD’s argument that it has not had the opportunity to litigate its case against

 Defendants. Furthermore, EQMD does not assert that it had a right to be heard in

 the subject lawsuits. For example, EQMD makes no allegation that it was a

 necessary party in any of these lawsuits within the meaning of Michigan Court

 Rule 2.205. Nor does it allege that it attempted to intervene in each of the subject

 lawsuits under Michigan Court Rule 2.209 or that Defendants tried to prevent any

 such intervention. The court notes that EQMD attaches, as an exhibit to its

 response, a Michigan state court order denying its motion for reconsideration

 concerning its prior motion to intervene in one of the subject lawsuits. (ECF No.

 42-29, PageID.2071). But EQMD makes no argument that the state court’s denial

 of either its reconsideration or intervention motion was obtained as a result of

 fraud. And upon reviewing this particular state court order, it appears that the state




                                           20
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4420 Filed 03/05/21 Page 21 of 32




 court made its decision independent of the alleged misrepresentations at issue in

 this case. (Id.)

       Second, to the extent that EQMD relies on Defendants’ alleged

 misrepresentations relating to the LARA investigation, its argument fairs no better.

 EQMD claims that Defendants have argued in Michigan state courts that EQMD’s

 submitted bills are not compensable because it was not a licensed pharmacy,

 despite knowledge of a LARA investigation finding otherwise. (ECF No. 1,

 PageID.6, 16). First, because EQMD is alleging fraud, Federal Rule of Civil

 Procedure 9(b) requires that “[i]n alleging fraud or mistake, a party must state with

 particularity the circumstances constituting fraud or mistake.” (emphasis added).

 The Sixth Circuit has held that Rule 9(b) requires a plaintiff to “allege the time,

 place, and content of the alleged misrepresentations on which he or she relied; the

 fraudulent scheme; the fraudulent intent of the defendants; and the injury resulting

 from the fraud” or, “the ‘who, what, when, where, and how’ of the alleged fraud.”

 Sanderson v. HCA-The Healthcare Co., 447 F.3d 873, 877 (6th Cir. 2006). EQMD

 has failed to do so here.

       To begin with, as to the “how” of the alleged fraud, even viewing the facts in

 the light most favorable to EQMD, it cannot be said that Defendants’ arguments in

 the various state lawsuits were not “legitimate.” The LARA investigation was

 initiated by Farm Bureau, which claimed that EQMD billed it between 2015 and


                                           21
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4421 Filed 03/05/21 Page 22 of 32




 2018 for pharmacy services without a license in violation of Michigan’s Public

 Health Code. (ECF No. 1-1). After conducting its own investigation, LARA

 found no violation. (ECF No. 1-3). According to EQMD, Defendants have

 continued to argue in state court that it requires a license, even though “LARA

 rendered its determination that EQMD did not require a license for its activities.”

 (ECF No. 1, PageID.12). But the LARA investigation merely found that EQMD

 had not violated Michigan’s Public Health Code as to Farm Bureau’s specific

 allegations—not that it was not required to have a license. See, e.g., Harbi, 2020

 WL 7302375, at *3 (“Contrary to EQMD’s assertion, the LARA letter does not

 demonstrate that EQMD was not required to obtain a license under MCL

 333.17748. Rather, it merely indicates that LARA could not conclude that EQMD

 had violated the Public Health Code as a result of an investigation that occurred

 two years after the date of the services at issue in this case.”). Therefore, EQMD

 fails to explain why the investigation’s finding would preclude Defendants from

 arguing that it needs a license. Indeed, as noted above, EQMD acknowledges

 Defendants’ motions have been successful using these arguments. Moreover, it is

 not clear what effect LARA’s conclusion has on State Farm’s and Liberty’s

 arguments given that the investigation did not concern the bills EQMD submitted

 to them. Thus, even assuming that EQMD was not operating as an unlicensed

 pharmacy, it has failed to plausibly set forth that State Farm’s allegations to the


                                           22
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4422 Filed 03/05/21 Page 23 of 32




 contrary amounted to misrepresentations before the state court that infects the core

 of the case to such an extent that any fraud exception applies.

       Because EQMD has failed to show that either the sham exception is

 applicable here or that a fraud exception both exists and is applicable here,

 EQMD’s federal claims under RICO and Section 1985(3) claims are barred by

 Noerr-Pennington immunity. Accordingly, Counts I and II are DISMISSED

 WITH PREJUDICE.

       C.     Declaratory Judgment Act (Count III)

       Defendants argue that EQMD’s Declaratory Judgment Act claim (Count III)

 fails because EQMD has failed to state a claim for violations of RICO and Section

 1985(3). (ECF No. 22, PageID.800–01; ECF No. 25, PageID.854–55; ECF No.

 26, PageID.863). The court agrees.

       The Declaratory Judgment Act, 28 U.S.C. § 2201, provides that “[i]n a case

 of actual controversy within its jurisdiction . . . , any court of the United

 States . . . may declare the rights and other legal relations of any interested party

 seeking such declaration, whether or not further relief is or could be sought.” But

 Section 2201 does not create an independent cause of action. Davis v. United

 States, 499 F.3d 590, 594 (6th Cir. 2007) (citing Skelly Oil Co. v. Phillips

 Petroleum Co., 339 U.S. 667, 671 (1950)). Accordingly, a federal court “must

 ‘have jurisdiction already’ under some other federal statute” before a plaintiff can


                                            23
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4423 Filed 03/05/21 Page 24 of 32




 “invok[e] the Act.” Toledo v. Jackson, 485 F.3d 836, 839 (6th Cir. 2007) (quoting

 Heydon v. MediaOne of S.E. Mich., Inc., 327 F.3d 466, 470 (6th Cir. 2003)). Put

 another way, “[t]he Declaratory Judgment Act is procedural in nature and ‘does not

 create an independent cause of action’ that can be invoked absent some showing of

 an articulated legal wrong.” Doe v. Univ. of Dayton, 766 F. App’x. 275, 291 (6th

 Cir. 2019) (quoting Davis v. United States, 499 F.3d 590, 594 (6th Cir. 2007)).

       For the reasons stated above, EQMD’s RICO and Section 1985(3) claims are

 barred by Noerr-Pennington immunity. No federal question exists without these

 claims. And, no diversity jurisdiction exists in this case because both EQMD and

 State Farm are Illinois corporations. (ECF No. 1, PageID.9–10). Because EQMD

 has no federal claim before this court, Count III fails.

       EQMD’s arguments to the contrary are not persuasive. (ECF No. 42,

 PageID.1387–89). Although EQMD contends that it has made “some showing of

 an articulated legal wrong,” (ECF No. 42, PageID.1388), EQMD has failed to state

 any federal cause of action for the reasons set forth above. Accordingly, there is

 nothing for this court to declare under the Declaratory Judgment Act. Hence,

 Count III is DISMISSED WITH PREJUDICE.

       D.     Fraud Upon the Court (Count V)

       EQMD asserts a claim for relief based on “fraud upon the court” (Count V).

 (ECF No. 1, PageID.32–34). Count V is premised on Defendants’ alleged frauds


                                           24
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4424 Filed 03/05/21 Page 25 of 32




 on state tribunals; EQMD alleges that officers of the court, on behalf of

 Defendants, have “present[ed] intentionally false representations of facts” to the

 Michigan courts and have “prevent[ed] Plaintiff from fairly presenting its case or

 defense by failing to provide any notice of court filings.” (Id. at PageID.32–34).

 The court finds, however, that it may not address this claim.

       The genesis for seeking relief from a fraud on the court is Fed. R. Civ. P.

 60(b)(3), which allows a party to seek relief from a judgment based on “fraud . . .

 misrepresentation or misconduct by an opposing party.” However, such relief has

 historically been limited to the court that was allegedly defrauded. “Federal courts

 have expressed hostility to the proposition that a mere allegation that a previous

 judgment was obtained by ‘fraud on the court’ defeats the defense of res judicata.”

 LaMie v. Wright, No. 1:12-cv-1299, 2014 WL 1686145, at *14 (W.D. Mich. Apr.

 29, 2014) (citing Plotner v. AT & T Corp., 224 F.3d 1161, 1170 (10th Cir. 2000)).

 Indeed, “[t]his has been the rule in the Sixth Circuit for over 100 years.” Id. (citing

 Kansas City F.T.S. & M.R. Co. v. Morgan, 76 F. 429, 435 (6th Cir. 1896) (finding

 it impermissible for a party to attack a judgment in a collateral proceeding on

 account of fraud)). If a party believes that a previous judgment was procured by

 fraud on the court, the proper course of action is for that party to bring a post-

 judgment motion or an independent action in equity to vacate that judgment in the

 original court—here, Michigan state court. Id. (collecting cases); see also 11


                                           25
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4425 Filed 03/05/21 Page 26 of 32




 CHARLES ALAN WRIGHT, ARTHUR R. MILLER, & MARY K. KANE, FEDERAL

 PRACTICE & PROCEDURE § 2868, Westlaw (3d ed. updated Oct. 2020) (“The

 normal procedure to attack a judgment should be by motion in the court that

 rendered the judgment.”).

       Relatedly, while a federal court may have jurisdiction over a fraud-upon-the-

 court claim where the fraud may have infected a prior judgment of this court, it

 does not have jurisdiction where the fraud allegedly infected some other court’s

 judgment. See, e.g., Carney v. United States, 462 F.2d 1142, 1144 (Ct. Cl. 1972)

 (dismissing an independent action for fraud upon a district court because “[w]hen

 the prior judgment attacked in the ‘independent action’ is that of a different court,

 the new court must be one having ‘independent and substantive equity jurisdiction’

 because the action is equitable in nature”); Cherry v. New York City Dep’t of Corr.,

 No. 16-cv-5708, 2016 WL 6205797, at *1 (E.D.N.Y. Oct. 24, 2016) (“I am

 characterizing plaintiff’s complaint as an independent action in equity to set aside

 the prior judgment because any other characterization of plaintiff’s complaint

 would leave the claim without subject matter jurisdiction, or barred by res

 judicata or the statute of limitations.”). Because EQMD’s claim solely relates to

 fraud alleged to have occurred in state court proceedings, and its federal claims

 involving fraud have been dismissed as set forth above, the court finds that any

 action in equity for such a claim does not lie in this court.


                                            26
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4426 Filed 03/05/21 Page 27 of 32




       Consequently, Count V is DISMISSED WITHOUT PREJUDICE.

       E.     Abuse of Process (Count VI) and Civil Conspiracy (Count VII)

       EQMD has also alleged abuse of process and civil conspiracy claims under

 Michigan law. Counts VI and VII are the only remaining claims against

 Defendants. (As explained below, EQMD’s request for an injunction is not a

 separate claim). Where, as here, the court has “dismissed all claims over which it

 has original jurisdiction,” 28 U.S.C. § 1367(c)(3), the Sixth Circuit has repeatedly

 advised that the district courts should not exercise supplemental jurisdiction over

 state law claims. See, e.g., Brown v. Cassens Transport Co., 546 F.3d 347, 363

 (6th Cir. 2008). Accordingly, the court declines EQMD’s invitation to exercise

 supplemental jurisdiction over these claims. See 28 U.S.C. § 1367(c). Counts VI

 and VII are DISMISSED WITHOUT PREJUDICE.

       F.     Injunction (Count IV)

       “Injunctive relief is a remedy . . . , not an independent cause of action.”

 Skidmore v. Access Grp., Inc., 149 F. Supp. 3d 807, 809 n.1 (E.D. Mich. 2015); see

 also Goryoka v. Quicken Loan, Inc., 519 F. App’x. 926, 929 (6th Cir. 2013) (“The

 district court correctly found that [claims for quiet title and for injunctive relief] are

 remedies and not separate causes of action” and “were properly dismissed.”);

 Terlecki v. Stewart, 278 Mich. App. 644, 663 (2008) (“It is well settled that an

 injunction is an equitable remedy, not an independent cause of action.”); Henry v.


                                            27
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4427 Filed 03/05/21 Page 28 of 32




 Dow Chem. Co., 473 Mich. 63, 96–97 (2005) (“It is not the remedy that supports

 the cause of action, but rather the cause of action that supports a remedy.” (internal

 quotation marks and citation omitted)). EQMD’s response, by failing to address

 this well-established precedent, concedes as much. (See ECF No. 42,

 PageID.1391–92). Here, the court has dismissed all of EQMD’s substantive

 claims. Accordingly, this claim is DISMISSED WITH PREJUDICE.

 Moreover, because this court has dismissed all of EQMD’s claims, its request to

 amend the complaint to include a request for injunctive relief (ECF No. 42,

 PageID.1392) is DENIED AS MOOT.

 V.    MOTION TO SUPPLEMENT (ECF NO. 57)

       A.     Legal Standard

       Federal Rule of Civil Procedure 15(d) provides that “on motion and

 reasonable notice, the court may, on just terms, permit a party to serve a

 supplemental pleading setting out any transaction, occurrence, or event that

 happened after the date of the pleading to be supplemented.” Courts have held

 that, like leave to amend a complaint, leave to supplement a complaint shall be

 “freely granted.” See, e.g., Coleman v. Gullet, No. 12-10099, 2013 WL 4026839,

 at *5 (E.D. Mich. Aug. 6, 2013). The decision to grant amendment or

 supplementation is within the sound discretion of the district court. See Hayden v.

 Ford Motor Co., 497 F.2d 1292, 1294 (6th Cir. 1974); Cooper v. Bower, No. 5:15-


                                           28
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4428 Filed 03/05/21 Page 29 of 32




 CV-P249-TBR, 2017 WL 3389521, at *1 (W.D. Ky. Aug. 4, 2017). The standard

 for granting leave to amend under Rule 15(a) is identical to the standard governing

 leave to supplement under Rule 15(d). See Spies v. Voinochi, 48 F. App’x. 520,

 527 (6th Cir. 2002). In assessing whether to grant a motion for leave to amend or

 supplement a pleading, a district court may consider such factors as (1) undue

 delay in filing the motion; (2) lack of notice to adverse parties; (3) whether the

 movant is acting in bad faith, or with a dilatory motive; (4) failure to cure

 deficiencies by previous amendments; (5) the possibility of undue prejudice to

 adverse parties; and (6) whether the amendment is futile. See Foman v. Davis, 371

 U.S. 178, 182 (1962); Robinson v. Mich. Consol. Gas. Co., 918 F.2d 579, 591 (6th

 Cir. 1990). Delay by itself is not sufficient grounds to deny leave to amend or

 supplement. See Hageman v. Signal L.P. Gas, Inc., 486 F.2d 479, 484 (6th Cir.

 1973); Robinson, 918 F.2d at 591. Further, notice and substantial prejudice to the

 opposing party are critical in determining whether to grant or deny such leave. See

 Miller v. Am. Heavy Lift Shipping, 231 F.3d 242, 250 (6th Cir. 2000). As

 explained in Cooper, “[i]n every instance, the exercise of this discretion must be

 guided by the animating principle behind Rule 15(d), which is ‘to make pleadings

 a means to achieve an orderly and fair administration of justice.’” 2017 WL

 3389521, at *1 (quoting Griffin v. Cnty. Sch. Bd. of Prince Edward Cnty., 377 U.S.

 218, 227 (1964)).


                                           29
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4429 Filed 03/05/21 Page 30 of 32




       B.     Concurrence

       As relevant here, Local Rule 7.1 requires a moving party to seek

 concurrence and conference with the opposing party before filing a motion or

 explain why it cannot conduct a conference “despite reasonable efforts.” E.D.

 Mich. L.R. 7.1(a). And, as noted in the undersigned’s practice guidelines, “[t]he

 [c]ourt requires strict compliance with Local Rule 7.1(a) regarding concurrence,

 and the [c]ourt will impose costs for failure to comply with the Local Rule.”

       EQMD sent its request for concurrence via email to Defendants on Friday,

 July 10, 2020 at 10:49 P.M. (ECF No. 64-1, PageID.1406). About 40 minutes

 later, at 11:30 P.M., EQMD e-filed its motion to supplement. (Id.) Given the late

 hour of its request coupled with the brief interval allowed for response, the court

 finds that EQMD’s actions were not “reasonable efforts” to obtain concurrence.

 (See ECF No. 64, PageID.4099).

       C.     Futility

       Moreover, EQMD’s motion is futile. EQMD seeks to supplement the

 complaint with additional state court motions for summary disposition—three filed

 by State Farm and one filed by Farm Bureau. (See generally ECF No. 57). As to

 the State Farm motions for summary disposition, EQMD has already called this

 court’s attention to similar filings, which this court considered in detail as set forth

 earlier in this opinion. These additional filings would make no difference in


                                            30
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4430 Filed 03/05/21 Page 31 of 32




 today’s ruling. With respect to the Farm Bureau motion for summary disposition,

 it was filed in May 2018. (ECF No. 58-1, PageID.2530). Therefore, it preceded

 not only the LARA determination (February 2019) but also the original complaint

 in this case (December 2019). As Farm Bureau correctly points out, Rule 15(d)

 permits a supplemental pleading only where, in contrast to here, a party seeks to

 “set[] out any transaction, occurrence, or event that happened after the date of the

 pleading to be supplemented.” (ECF No. 65, PageID.4116–17) (emphasis added).

 Besides, because this motion for summary disposition was filed before the LARA

 determination was issued, it does not support EQMD’s argument that Farm Bureau

 continued to make misrepresentations after the LARA determination. Finally, to

 the extent that EQMD is revisiting the issue of disqualifying Attorney Michael

 O’Malley and the Kitch law firm, those issue have already been resolved by the

 court. (ECF No. 61).

       For these reasons, EQMD’s motion to supplement is DENIED.

 VI.   CONCLUSION

       For the reasons set forth above, the motions to dismiss filed by State Farm

 (ECF No. 22), Farm Bureau (ECF No. 25), and Liberty Mutual (ECF No. 26) are

 GRANTED. Counts I–IV are DISMISSED WITH PREJUDICE and Counts V–

 VII are DISMISSED WITHOUT PREJUDICE. IT IS FURTHER ORDERED

 THAT EQMD’s motion to supplement the complaint (ECF No. 57) is DENIED,


                                          31
Case 4:19-cv-13698-SDD-RSW ECF No. 71, PageID.4431 Filed 03/05/21 Page 32 of 32




 and State Farm’s motion for leave to file supplemental authority (ECF No. 66) is

 GRANTED.

       IT IS SO ORDERED.

 Dated: March 5, 2021                         s/Stephanie Dawkins Davis
                                              Stephanie Dawkins Davis
                                              United States District Judge




                                         32
